Citation Nr: 1014174	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  09-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connected death and burial benefits.  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970.  The Veteran died on December [redacted], 2006.  The appellant 
is the Veteran's sister.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 administrative decision in which the RO 
denied service connected death and burial benefits; the 
appellant was awarded non-service connected death burial 
allowance in a decision earlier that month.  In April 2008, 
the appellant filed a notice of disagreement (NOD) with the 
decision denying service connected death and burial 
allowance.  A statement of the case (SOC) was issued in 
December 2008, and the appellant filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
later that month.

The appellant requested a hearing before a Decision Review 
Officer at the RO.  A February 2009 letter informed her that 
her hearing was scheduled for April 2009.  However, prior to 
the scheduled hearing the appellant cancelled her DRO hearing 
request.  

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  A May 2009 letter 
informed the appellant that her hearing was scheduled in July 
2009.  Although the hearing notification was not returned by 
the U.S. Postal Service as undeliverable, the appellant 
failed to report for the scheduled hearing, and has not 
requested rescheduling of the hearing.  As such, her hearing 
request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).  

In the substantive appeal and authorizations submitted in 
December 2008, the appellant has noted that the Veteran had a 
claim pending at the time of his death and that the Veteran's 
family is owed his compensation.  As the appellant paid for 
the Veteran's funeral, she would have standing in a claim for 
accrued benefits under 38 C.F.R. § 3.1000(a)(5) (2009).  It 
does not appear that a claim for accrued benefits has yet 
been addressed by the RO.  As such, this matter is not 
properly before the Board, and is thus referred to the RO for 
appropriate action.  

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the appellant when further 
action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connected death and burial 
benefits is warranted.  

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses.  See 38 C.F.R. 
§ 3.1600 (2009).  

In this case, in a December 2008 authorization for VA to 
obtain records, the appellant commented about autopsy 
findings.  The authorization form is for release of records 
other than the autopsy report; however, the autopsy is 
mentioned in the comments section.  In any event, while a 
copy of the Veteran's death certificate is of record there is 
no report of autopsy in the claims file.  The death 
certificate indicates no autopsy was performed, but the 
appellant's statements indicate otherwise.  An autopsy report 
would be relevant as to whether the Veteran died as a result 
of a service-connected disability.  Thus, the Board finds 
that the RO should attempt to obtain and associate with the 
claims file a copy of the Veteran's autopsy report, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records not in the custody of a 
Federal department or agency.  

To ensure that all due process requirements are met the RO 
should also give the appellant another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the appellant should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).   

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

As a final matter, the Board also points out that, as any 
decision with respect to accrued benefits may affect the 
appellant's claim for service-connected death and burial 
benefits as the appellant could be awarded a portion of any 
accrued benefits to reimburse her for bearing the expense of 
the Veteran's burial, this claim is inextricably intertwined 
with the claim for accrued benefits.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As the 
claims should be considered together, action on the claim for 
accrued benefits, as detailed below, should be accomplished 
before the claim for service-connected death and burial 
benefits is returned to the Board.  
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must adjudicate the appellant's 
claim for accrued benefits.  In 
adjudicating the claim, the RO should 
address the timeliness of her application 
for accrued benefits and whether the 
Veteran had any claims pending on appeal 
at the time of his death.  In this regard, 
the Board notes that VA has no authority 
to adjudicate a freestanding earlier 
effective date claim in an attempt to 
overcome the finality of an unappealed RO 
decision.  See Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).  

The appellant is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-here, 
accrued benefits-a timely NOD must be 
submitted and an appeal must be perfected 
within 60 days of the issuance of the SOC.

2.  The RO should send to the appellant a 
letter requesting that she provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  
The appellant should specifically be asked 
to provide a copy of, or authorization to 
obtain any autopsy report completed in 
connection with the Veteran's death.  

The RO should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the appellant in 
obtaining any additional evidence 
identified for which appropriate 
authorization has been provided-to 
particularly include any autopsy report-
following current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connected death and burial 
benefits in light of all pertinent 
evidence and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The RO should not return the claims file 
to the Board until after the appellant 
perfects an appeal as to the issue 
identified in paragraph 1 above, or the 
time period for doing so expires, 
whichever occurs first.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

